ITEMID: 001-89371
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: BLAHA AND BLAHOVA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Rait Maruste;Renate Jaeger;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: The applicants, Mr Dalibor Blaha and Ms Marta Blahová, are Czech nationals who were born in 1969 and 1970 respectively and live in Zlín. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 26 November 1993 the applicants issued proceedings before the Zlín District Court (okresní soud) against a private company claiming damages in the amount of CZK 1,000,000 (EUR 41,038). On 21 December 1993 they paid court fees.
On 24 March 1995 the District Court found that it lacked material competence to deal with the applicants' case and transmitted it to the Brno Regional Commercial Court (krajský obchodní soud).
On 20 July 1994 the defendant filed a counterclaim requesting payment of CZK 275,000 (EUR 11,285).
In a judgment of 17 February 2000 the Regional Court dismissed the action in respect of the second applicant. It granted, at the same time, the defendant's counterclaim ordering her to pay CZK 275,000 to the defendant. It further decided to split the first applicant's claim and the defendant's counterclaim brought in the first applicant's respect for a separated hearing.
On 25 April 2000 the Regional Court found that the District Court was materially competent to deal with the action in respect of the first applicant as well as with the defendant's counterclaim, and remitted the case to it.
On 2 November 2000 the District Court suspended the proceedings until the delivery of a final judgment in the proceedings concerning the second applicant's action.
In a judgment of 21 November 2005 the District Court dismissed the applicant's action and partly granted the defendant's counterclaim.
The applicant appealed. It appears that the proceedings are still pending.
On 18 April 2000 the second applicant appealed to the Olomouc High Court (vrchní soud).
On 21 March 2002 the District Court, upon the defendant's request of 18 March 2000, commenced execution proceedings ordering the applicant to pay CZK 150,000 (EUR 6,156) with interests on late payment to the defendant.
On 10 November 2003 the District Court discontinued the execution proceedings in respect of the interests on late payment and ordered the enforcement of the Regional Court's judgment by sale of the second applicant's property. It dismissed the applicant's request to postpone the execution.
On 21 December 2003 the first applicant filed an appeal against this decision. On 29 December 2003 the second applicant appealed.
On 19 August 2005 the Brno Regional Court (krajský soud) rejected the first applicant's appeal on the ground that he was not a party to the proceedings before it. It discontinued the proceedings in respect of the second applicant's appeal, and upheld the first four grounds of the decision while quashing the District Court's dismissal to suspend the execution. The latter part of the case was therefore sent back to the District Court for further consideration.
It appears that the execution proceedings are still ongoing.
On 23 December 2003 the second applicant claimed material damages allegedly caused by activities of the organs of judicial power, pursuant to Act no. 82/1998 then in force. Subsequently, the Ministry informed the applicant that her claim had been rejected. According to the applicant, the Ministry had admitted that there had been delays in the proceedings before the Regional Commercial Court and the High Court but had denied any causal link between the material damage alleged by the applicant and delays in the proceedings.
On 5 August 2004 the second applicant brought an action for damages against the Ministry of Justice pursuant to section 15(2) of Act no. 82/1998 then in force maintaining that the proceedings brought against the private company in 1993 had lasted an unreasonably long time.
In a judgment of 27 March 2006 the District Court dismissed her action.
On 25 October 2007 the Brno Regional Court (krajský soud) upheld the merits of the first instance court's judgment.
Section 13(1) as in force until 26 April 2006 provided that the State was liable for damage caused by an irregularity in the conduct of proceedings, including non-compliance with the obligation to perform an act or give a decision within the statutory time-limit. Under section 13(2) a person who had suffered loss on account of such an irregularity was entitled to damages.
On 27 April 2006 Act no. 160/2006 entered into force amending, inter alia, section 13(1) which newly provides that the State is liable for damage caused by an irregularity in the conduct of proceedings, including non-compliance with the obligation to perform an act or give a decision within the statutory time-limit. If the law does not fix a time-limit for these purposes, it is considered that a violation of the duty to perform the act or give the decision within a reasonable time-limit is also considered as an irregularity in the conduct of proceedings. When using the notion of “reasonable time”, the Act refers to Articles 5 and 6 of the Convention.
Act no. 160/2006 also introduced a new section 31a which provides for a reasonable satisfaction for moral prejudice caused by an irregularity in the conduct of proceedings including non-compliance with the obligation to perform an act or to adopt a decision within a reasonable time.
